OPINION — AG — (1) 8 O.S. 84 [8-84], 8 O.S. 85 [8-85] ARE NOT APPLICABLE TO A COUNTY IN WHICH A COUNTY CEMETERY ASSOCIATION IS ORGANIZED, OPERATING AND FINANCED UNDER THE PROVISIONS IN THE SPECIAL ACCOUNT CREATED BY 8 O.S. 138 [8-138], IN THE COUNTY BUDGET FOR THE ACCOMPLISHMENT OF THE OBJECTS OF SUCH AN ASSOCIATION MAY NOT EXCEED $3,000 AS PRESCRIBED BY 8 O.S. 138 [8-138] (APPROPRIATIONS, MAINTAINING, IMPROVING PUBLICLY OWNED CEMETERIES AS HEREIN PROVIDED THE EXCISE BOARD OF EACH COUNTY MAY APPROVE APPROPRIATIONS IN THE COUNTY BUDGET) (2) THE COUNTY CEMETERY ASSOCIATION (AFTER BEING ORGANIZED) WOULD TAKE OVER THE DUTIES OF THE BOARD OF COUNTY COMMISSIONERS WITH REFERENCE TO ALL CEMETERIES WHICH ARE PUBLICLY OWNED AND OPERATED UNDER THE PROVISIONS OF 8 O.S. 82 [8-82] — 8 O.S. 87 [8-87] (AUTHORITY, JURISDICTION) (3) THE BOARD OF COUNTY COMMISSIONERS HAVE NO AUTHORITY TO ESTABLISH A NEW COUNTY OR PUBLIC CEMETERY AND MAINTAIN THE SAME AT COUNTY EXPENSES. HOWEVER, THE COUNTY CEMETERY ASSOCIATION WILL HAVE AUTHORITY TO ACCEPT GIFTS OF MONEY OR PROPERTY AND USE THE SAME FOR GENERAL CEMETERY PURPOSE. (8 O.S. 140 [8-140]) (4) THE AG FINDS NO AUTHORITY CONFERRED UPON A COUNTY CEMETERY ASSOCIATION BY EITHER 8 O.S. 82 [8-82] — 82 O.S. 87 [82-87] OR 8 O.S. 131 [8-131] — 8 O.S. 142 [8-142] TO CONVEY ANY CEMETERY REAL PROPERTIES OTHER THAN BURIAL LOTS, AND IN THE ABSENCE OF SUCH STATUTORY AUTHORITY, THE AG THAT A COUNTY CEMETERY ASSOCIATION ORGANIZED UNDER 8 O.S. 131 [8-131] — 8 O.S. 142 [8-142] MAY NOT GIVE AWAY OR OTHERWISE CONVEY TO ANOTHER CEMETERY, EVEN THOUGH SAID PROPERTY MAY HAVE THERETOFORE BEEN GIVEN TO AND ACCEPTED BY SAID ASSOCIATION. CITE: OPINION NO. JULY 9, 1953 — LARUE, ARTICLE X, SECTION 9, OPINION NO. AUGUST 15, 1933                — FOLLOWELL (RICHARD M. HUFF)